Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended June Year-to-Date June % Change % Change Consolidated – Operating Revenues -7.5% -8.8% Earnings Before Income Taxes -0.1% -5.3% Net Income Available to Common 3.3% -3.4% Alabama Power – Operating Revenues -4.4% -6.1% Earnings Before Income Taxes -3.0% -8.1% Net Income Available to Common -2.6% -9.1% Georgia Power – Operating Revenues -10.8% -11.5% Earnings Before Income Taxes -6.4% -11.1% Net Income Available to Common -4.5% -10.3% Gulf Power – Operating Revenues -7.3% -5.2% Earnings Before Income Taxes 59 55 6.5% 93 75 23.3% Net Income Available to Common 35 33 4.8% 56 45 23.5% Mississippi Power – Operating Revenues -7.0% -9.9% Earnings Before Income Taxes 48 38 24.5% 82 61 35.2% Net Income Available to Common 35 25 38.5% 60 40 51.1% Southern Power – Operating Revenues -6.4% -8.1% Earnings Before Income Taxes 76 69 10.4% -6.8% Net Income Available to Common 47 45 4.5% 76 82 -7.8% Notes - Certain prior year data has been reclassified to conform with current year presentation. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
